UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6299



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHERONE INMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-50-2-7-FO, CA-01-188-7-F)


Submitted:   July 18, 2002                 Decided:    July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cherone Inman, Appellant Pro Se.      Felice McConnell Corpening,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cherone Inman seeks to appeal the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion. We dismiss

the appeal for lack of jurisdiction, because Inman’s notice of

appeal was not timely filed.

     Where the United States is a party, parties are accorded sixty

days after the entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”   Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

October 11, 2001.    Inman’s undated notice of appeal was filed on

January 8, 2002.    Because Inman failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                  2